

EMPLOYMENT AGREEMENT
(Ryan Drutman)


This Employment Agreement (“Agreement”) made this 11th day of April, 2011
(“Effective Date”), is by and between League Now Holdings Corporation, a Florida
Corporation, having its principal place of business located at 5601 W. Spring
Parkway, Plano, TX 75021, hereinafter referred to as (the "Employer" or the
"Company"), and Ryan Drutman, an individual, hereinafter referred to as (the
"Employee").


ARTICLE 1.


TERM OF EMPLOYMENT


1.1           Term.           The Employer hereby employs the Employee and the
Employee hereby accepts employment with the Employer from April 11, 2011, until
April 11, 2012 unless otherwise terminated as provided in this Agreement.


1.2           Renewal.                      Employer and Employee agree that if
either party desires to negotiate an extension or renewal of this Employment
Agreement, that such party will notify the other party no less than 30 days
prior to the end of the term of this Agreement. Any negotiations conducted
regarding will not interfere in the Employee's regular duties.


ARTICLE 2.


DUTIES OF EMPLOYEE


2.1           General Duties. The Employee will serve as President and Chief
Operating Officer of the Company. He will do and perform all services, acts,
associated with being the Chief Operating Officer of the Company, including
assisting the Company in its capital raising efforts. Any action undertaken on
behalf of the Employer will be done prudently and in good faith in furtherance
of the Employer’s business.


2.2           Change in Duties. The duties of the Employee may be changed from
time to time by the mutual consent of the Employer and the Employee without
resulting in a rescission of this Agreement. Notwithstanding any such change,
the employment of the Employee will be construed as continuing under this
Agreement, as modified.


2.3           Matters Requiring Consent of the Employer. The Employee will not,
without specific approval from the Board of Directors of the Company do or
contract for any of the following:


 
(a)
Borrow money on behalf of the Employer;

 
(b)
Purchase capital equipment on behalf of the Employer;

 
(c)
Sell any asset of the Employer which would make it impossible to carry on the
business of the Employer; or

 
(d)
Sell or issue securities of the Employer.



2.4           Devotion of Entire Time to Employer's Business. During the period
of his employment with the Company hereunder, Employee will devote his full time
and best efforts to the faithful performance of his duties hereunder.  During
his employment with the Company Employee further agrees: (i) not to engage in
any business activity that would significantly interfere with Employee’s
performance of his duties under this Agreement; and (ii) not to engage in any
business activity, whether for himself or any third party, which competes with
or is similar to any business activity then engaged in or reasonably
contemplated by the Company.  During the period of his employment hereunder,
Employee agrees to perform such services at such location or locations as will
from time to time be assigned to him by the Company; provided, however, that the
Company will not relocate Employee’s regular place of employment to a location
outside of San Diego County, California.  The position will require some
business travel.
 
Employment Agreement

 
1

--------------------------------------------------------------------------------

 



2.5           Employment at Will.   Employee’s employment with the Company is
“at will.”  This means that both Employee and the Company have the right to
terminate employment at any time, with or without advance notice, and with or
without cause.
ARTICLE 3.


COMPENSATION OF EMPLOYEE


3.1           Compensation.                                For all services
rendered by Employee in any capacity during his employment under this Agreement,
including, without limitation, services as a director, officer or member of any
committee of the Board of the Company or of the Board of Directors of any
subsidiary or affiliate of the Company, the Company will compensate Executive as
follows::


(a)           Salary.  The Company will pay Employee a monthly salary of one
thousand two hundred and eighty dollars ($1,280), which will accrue without
interest until the Company completes a Qualified Financing (defined below) in
the minimum amount of two hundred and fifty thousand dollars ($250,000).


Upon the Company successfully raising five hundred thousand dollars ($500,000)
in a Qualified Financing and for every milestone of two hundred and fifty
thousand dollars ($250,000) raised thereafter in a Qualified Financing (defined
below), up to a maximum financing amount of two million dollars ($2,000,000),
the Employee will receive an increase in his annual salary equal to 10% of the
amount raised at each milestone payable in equal semi-monthly installments.
“Qualified Financing” means a financing transaction or series of transactions
completed without the assistance of a FINRA registered broker-dealer or third
party finder.


(b)           Stock Awards. For every two hundred and fifty thousand dollars
($250,000) of financing that the Company raises in a Qualified Financing, up to
an aggregate of one million dollars ($1,000,000), Employee will receive a
restricted stock award equal to 2.5% of the outstanding shares of the Company’s
common stock, calculated on the date of the closing of Qualified Financing
triggering the award. The Employee shall be eligible to receive, in the
aggregate, restricted stock awards not exceeding 10% of the Company’s total
outstanding shares.  Employee’s stock awards will be issued within 30 days of
the closing of the Qualified Financing transaction(s) triggering each milestone
set forth herein.


For the purposes of this Agreement, any calculation of outstanding common stock
will exclude that number of shares of common stock held in escrow for the
benefit of James Pregiatto that are to be cancelled under that certain Share
Exchange Agreement by and the Company, James Pregiato, Pure Motion, Inc, a Texas
corporation, and the shareholders of Pure Motion, Inc. dated October 6, 2010.


3.2           Commission Compensation.  Employee will be eligible to receive as
additional compensation up to 5.0% of the Company’s outstanding common stock.
Upon the Company reaching gross sales of one million dollars ($1,000,000)
resulting from Employee’s marketing efforts, Employee will receive a restricted
stock award equal to 2.5% of the outstanding shares of the Company’s common
stock.  Upon the Company reaching gross sales of an additional five hundred
thousand dollars ($500,000) resulting from Employee’s marketing efforts, the
Employee will receive another 2.5% of the outstanding shares of the Company’s
common stock.  The number of shares of the Company’s common stock issuable to
Employee based on achievement of these milestones will be calculated on the date
that each milestone is achieved. Employee will also be entitled to receive a
cash commission for his sales performance, to be calculated at the Company’s
standard commission rate on the date that any sales transaction is completed.


The commissions due to Employee under this section 3.2 will be due and payable
within 45 days after the end of the quarter during which the transaction
occurred. In the event sales secured by Employee result in the Company refunding
all or a portion of monies received from a client, to the client, for any
reason, Employee’s commissions will be reduced accordingly. The Company may net
such amounts against future commissions or seek reimbursement from Employee
directly.
 
Employment Agreement

 
2

--------------------------------------------------------------------------------

 

For the purposes of this Agreement, any calculation of outstanding common stock
will exclude that number of shares of common stock of the Company held in escrow
for the benefit of James Pregiatto that are to be cancelled under that certain
Share Exchange Agreement by and the Company, James Pregiato, Pure Motion, Inc, a
Texas corporation, and the shareholders of Pure Motion, Inc. dated October 6,
2010 conditioned upon the fulfillment of certain requirements by the Company.


3.3           Adjustments to Salary and Bonuses.  Notwithstanding the above, the
Employer in its sole discretion may give salary raises and bonuses to Employee
based upon Employee’s job performance.


3.4           Deduction for Taxes. The Employer will have the right to deduct
from the compensation due to the Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state or
local tax or charges which may not be in effect or hereafter enacted or required
as a charge on the compensation of the Employee.


3.5           Employee Benefits. Employee will not be entitled to any specific
amount of paid vacation. The Company will pay Employee the full Base Salary
without regard to vacations and paid Company holidays
 
ARTICLE 4.


REIMBURSEMENT OF EXPENSES


4.1           .The Company will, in accordance with standard Company policies,
pay, or reimburse Employee for all reasonable travel and other expenses incurred
by Employee in performing his obligations under this Agreement. Any individual
expense in excess of $500 will require the pre-approval of the Company’s
President.


ARTICLE 5.


RESTRICTIVE COVENANTS


5.1           Confidential Information Agreement.  Concurrently herewith,
Employee agrees to execute the Confidential Information Agreement attached
hereto as Exhibit “A” and incorporated herein by this reference.  Executive
agrees to comply with all of the terms and conditions of said agreement.
 
ARTICLE 6.


OBLIGATIONS OF THE EMPLOYEE


6.1           Non-competition by Employee. During the term of this Agreement the
Employee will not, directly or indirectly, whether as an
employee,  consultant,  agent,  principal,  partner, stockholder,  corporate
officer, director,  or in any other individual or representative capacity,
engage or participate in any business that is in competition in any manner
whatsoever with the business of the Employer.


6.2           Indemnification. The Employee will indemnify and save harmless the
Employer from all liability from loss, damage, or injury to the persons or
property resulting from the negligence or misconduct of the Employee.


ARTICLE 7.


TERMINATION OF EMPLOYMENT

 
Employment Agreement
 
 
3

--------------------------------------------------------------------------------

 

7.1           Compensation owed to Employee following Termination.  Following
termination of the Employee’s employment with the Company by either party, with
or without cause, any and all funds that are received by the Company as a result
of the efforts and services rendered by the Employee during his employment and
which would otherwise be owing to the Employee as compensation pursuant to
Article 3 of this Agreement had employment not been terminated, will be due and
payable to Employee, provided that such funds are received within twelve (12)
months of Employee’s termination.


ARTICLE 8.


GENERAL PROVISIONS


8.1           Damages for Breach of Contract.  In the event of a breach of this
Agreement by either the Employer or Employee resulting in damages to the other
party that party may recover from the party breaching the agreement any and all
damages that may be sustained.


8.2           Governing Law.  This Agreement will be construed in accordance
with and governed for all purposes by the laws of the State of California
applicable to contracts executed and wholly performed within such state. The
parties agree that any civil action to enforce or interpret this Agreement will
be brought exclusively in the state or federal courts serving Orange County,
California.


8.3           Notices.  Any notices to be given hereunder by either party to the
other may be effected by personal delivery in writing by either registered or
certified mail, postage prepaid with return receipt requested.  Mailed notices
will be addressed to the parties at their last known address.  Notices delivered
personally will be deemed communicated as of two (2) days after mailing.


8.4           Further Assurances.  The parties agree to execute all instruments
and documents of further assurance and will do any and all such acts as may be
reasonably required to carry out their obligations and to consummate the
transactions contemplated herein.


8.5           Partial Invalidity. It is the desire and intent of the parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement will be adjudicated by a court of competent jurisdiction to be
invalid, illegal, prohibited or unenforceable for any reason, such provision, as
to such jurisdiction, will be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, illegal,
prohibited or unenforceable in such jurisdiction, it will, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


8.6           Integration; Modification; Waiver.  This Agreement, including all
exhibits (all of which are incorporated into the Agreement), constitutes and
contains the entire agreement and understanding concerning the subject matter
between the parties, sets forth all inducements made by any party to any other
party with respect to any of the subject matter, and supersedes and replaces all
prior and contemporaneous negotiations, proposed agreements or agreements,
whether written or oral.  Each of the parties acknowledges to each of the other
parties that no other party nor any agent or attorney of any other party has
made any promise, representation or warranty whatsoever, express or implied,
written or oral, not contained herein concerning the subject matter hereof to
induce him to execute this Agreement, and each of the parties acknowledges that
he has not executed this Agreement in reliance on any promise, representation or
warranty not contained herein.  No supplement, modification, or amendment of
this Agreement will be binding unless executed in writing by all the
parties.  No action or failure to act will constitute a waiver of any right or
duty under this Agreement, nor will any action or failure to act constitute an
approval of, or acquiescence in, any breach.  No waiver of any of the provisions
of this Agreement will be deemed, or will constitute, a waiver of any other
provision, whether or not similar, nor will any waiver constitute a continuing
waiver.  No waiver will be binding unless executed in writing by the party
making the waiver.

 
Employment Agreement
 
 
4

--------------------------------------------------------------------------------

 

8.7           Successors; Binding Agreement.  This Agreement will be binding
upon any successors or assigns of the Company and will inure to the benefit of
and be enforceable by Employee’s personal or legal representatives,
beneficiaries, designees, executors, administrators, heirs, distributees,
devisees and legatees.


(a)           In the event the Company will merge or consolidate with any other
corporation, partnership or business entity, or all or substantially all of the
Company’s business or assets will be transferred in any manner to any other
corporation, partnership or business entity, then such successor to the Company
will thereupon succeed to, and be subject to, all rights, interests, duties and
obligations of, and will thereafter be deemed for all purposes hereof to be, the
“Company” under this Agreement.


(b)           This Agreement is personal in nature and the Employee will not,
without the written consent of the Company, assign or transfer this Agreement or
any rights or obligations hereunder.


(c)           Except as set forth in subsection (a) above, nothing expressed or
implied in this Agreement is intended or will be construed to confer upon or
give to any person, other than the parties to this Agreement, any right, remedy
or claim under or by reason of this Agreement or of any term, covenant or
condition of this Agreement.




8.8           Attorney's Fees and Costs.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party will be entitled to reasonable attorneys' fees, costs, and necessary
disbursements in addition to any other relief to which he may be entitled.


8.9           Employee’s Representations.  Employee represents and warrants that
neither the execution and delivery of this Agreement nor the performance of
his/her duties hereunder violates the provisions of any other agreement to which
he is a party or by which he is bound including, without limitation, any
non-competition, employment or confidentiality agreements.


8.10           Advice of Counsel; Employee’s Acknowledgement.  Each party
acknowledges and agrees that it has given mature and careful thought to this
Agreement and that it has been given the opportunity to independently review
this Agreement with his or its own independent legal counsel.  Employee
acknowledges that he/she has completely filled out Exhibit “A” to this
Agreement.




[SIGNATURE PAGE FOLLOWS]

 
Employment Agreement
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Employment Agreement is executed on the day and year
first above written.




EMPLOYER


LEAGUE NOW HOLDINGS CORPORATION
a Florida Corporation






/s/ Mario Barton                                
By: Mario Barton
Its: President




EMPLOYEE


Ryan Drutman,
an individual


/s/ Ryan Drutman
Ryan Drutman, an individual



 
Employment Agreement
 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A

____________________________


CONFIDENTIAL INFORMATION AGREEMENT




As a condition of my employment with League Now Holdings Corporation, a Florida
corporation, its subsidiaries, affiliates, successors or assigns (together the
“Company”), and in consideration of my hiring by the Company and my receipt of
the compensation now and hereafter paid to me by Company, I agree to the
following:


1.
Confidential Information.



(a)           Company Information.   I agree at all times during the term of my
employment and thereafter (whether my employment is terminated with or without
cause), to hold in strictest confidence, and not to use, except for the benefit
of the Company, or to disclose to any person, firm or corporation without
written authorization of the Board of Directors of the Company, any Confidential
Information of the Company.   I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the term of my
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment.   I further understand that Confidential Information does
not include any of the foregoing items which I can demonstrate has become a part
of the public domain through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.


(b)           Former Employer Information.   I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.


(c)           Third Party Information.   I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it
except as necessary in carrying out my work for the Company consistent with the
Company’s agreement with such third party.
2.           Conflicting Employment; Business Opportunities.   I agree that
during the period of my employment with the Company: (a) I will not directly or
indirectly engage in any employment, occupation, consulting, or other business
activity in competition with the Company or to interfere with my duties as an
employee of the Company; (b) I will not engage in any business enterprise that
would be in competition with the Company; (c) I will promptly disclose to the
Company’s appropriate corporate officers or directors all business opportunities
that are (i) presented to me in my capacity as an officer or employee of the
Company, and (ii) of a similar nature to the type of business the Company
currently engages in or has expressed an interest in engaging in the future; and
(d) I will not usurp or take advantage of any such business opportunity without
first offering such opportunity to the Company.

 
Employment Agreement
 
 
7

--------------------------------------------------------------------------------

 

3.           Returning Company Documents.  I agree that, at the time of leaving
the employ of the Company, (a) I will not retain any written or other tangible
material containing any information concerning or disclosing any of the
Confidential Information or Inventions of the Company, and (b) I will deliver to
the Company (and will not keep in my possession, recreate or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my employment with the Company or otherwise
belonging to the Company, its successors or assigns.   In the event of the
termination of my employment, I agree to sign and deliver the “Termination
Certification” attached hereto as Exhibit A.
 
 
I recognize that the unauthorized taking of any of the Company’s trade secrets
is a crime under California Penal Code section 499(c) and is punishable by
imprisonment in a state prison or in a county jail for a time not exceeding one
year, or by a fine not exceeding five thousand dollars ($5000), or by both such
fine and such imprisonment.  I further recognize that such unauthorized taking
of the Company’s trade secrets could also result in civil liability under
California’s Uniform Trade Secrets Act (Civil Code sections 3426-3426.11), and
that willful misappropriation may result in an award against me for triple the
amount of the Company’s damages and the Company’s attorney fees in collecting
such damages.


4.           Notification of New Employer.  In the event that I leave the employ
of the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.


5.           Conflicting Activities.


(a)           Nonsolicitation of Employees.  I agree that during the period of
my employment with the Company and for a period of two (2) years after the
cessation of such employment for any reason, whether with or without cause, I
will not, directly or indirectly, whether for my own account or for the account
of any other individual or entity, solicit, induce, enter into any agreement
with, or attempt to influence any individual who was an employee of or
consultant or contractor to the Company or any of its subsidiaries at any time
during the preceding six (6) month period, to terminate his or her employment or
consulting relationship with the Company or any of its subsidiaries or to become
employed by or become a consultant to me or any person or entity with which I am
employed or have contracted, or interfere in any other way with the employment
or other relationship of any employee of or consultant or contractor to the
Company or any of its subsidiaries.
 
(b)           Nonsolicitation of Customers.  I agree that during the period of
my employment with the Company and for a period of two (2) years after the
cessation of such employment for any reason, whether with or without cause, I
will not, directly or indirectly, whether for my own account or for the account
of any other individual or entity, solicit, induce, enter into any agreement
with, or attempt to influence any person or entity that was a vendor, client or
customer of the Company (other than on behalf of the Company): (i) to provide
goods or services competitive with the business of the Company; or (ii) to
terminate, reduce or refrain from continuing their contractual or other
relationship with the Company.  In addition, I will not directly or indirectly
interfere with or disrupt the business of the Company   Should I become aware
that any other employee of the Company or third party has engaged in any of the
conduct described in this Section 5, I agree to immediately notify the Company
of same.
 
6.           Representations.   I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement.  I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company.   I have not
entered into, and I agree I will not enter into, any oral or written agreement
in conflict herewith.

 
Employment Agreement
 
 
8

--------------------------------------------------------------------------------

 

7.           Equitable Relief.   I AGREE THAT IT WOULD BE IMPOSSIBLE OR
INADEQUATE TO MEASURE AND CALCULATE THE COMPANY’S DAMAGES FROM ANY BREACH BY ME
OF THE COVENANTS SET FORTH IN SECTIONS 1THROUGH 8, INCLUSIVE, OF THIS
AGREEMENT.   ACCORDINGLY, I AGREE THAT IF I BREACH ANY OF SUCH SECTIONS, THE
COMPANY WILL HAVE AVAILABLE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE,
THE RIGHT TO OBTAIN AN INJUNCTION FROM A COURT OF COMPETENT JURISDICTION
RESTRAINING SUCH BREACH OR THREATENED BREACH AND TO SPECIFIC PERFORMANCE OF ANY
SUCH PROVISION OF THIS AGREEMENT.   I FURTHER AGREE THAT NO BOND OR OTHER
SECURITY WILL BE REQUIRED IN OBTAINING SUCH EQUITABLE RELIEF AND I HEREBY
CONSENT TO THE ISSUANCE OF SUCH INJUNCTION AND TO THE ORDERING OF SPECIFIC
PERFORMANCE.


8.           General Provisions.


(a)           Governing Law; Consent to Personal Jurisdiction.   This Agreement
will be governed by the laws of the State of California.   I hereby expressly
consent to the personal and exclusive jurisdiction of the state and federal
courts located in California for any lawsuit filed there against me by the
Company arising from or relating to this Agreement.


(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us.   No modification of or
amendment to this Agreement, nor any waiver of any rights under this agreement,
will be effective unless in writing signed by the party to be charged.   Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.  This Agreement is not intended
to limit any rights that Company may have under any other agreement or at law
with respect to inventions, original works of authorship, trade secrets or other
proprietary rights.   The language in all parts of this Agreement, in all cases,
will be construed in accordance with the fair meaning of that language as if
that language were prepared by all parties and not strictly for or against any
party.


(c)           Severability.   If any provisions of this Agreement will be
determined, under applicable law, to be overly broad in duration, geographical
coverage, substantive scope, or otherwise, such provision will be deemed
narrowed to the broadest terms permitted by applicable law and will be enforced
as so narrowed.  If any provision of this Agreement nevertheless will be
unlawful, void, or unenforceable, it will be deemed severable from and will in
no affect the validity or enforceability of the remaining provisions of this
Agreement.


(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.


(e)           Employment at Will.   My employment with and compensation by the
Company can be terminated, with or without cause, and with or without notice, at
any time, at the option of the Company or me.   Nothing contained in this
Agreement will limit or otherwise alter the foregoing.


(f)           Material Condition of Employment.  I acknowledge and agree that
the protections set forth in this Agreement are a material condition to my
employment with and compensation by the Company.


(g)           Attorneys’ Fees.  I agree that if any legal action or other
proceeding is brought to enforce or interpret this Agreement, or arises
therefrom, the prevailing party will be entitled to recover its reasonable
attorneys’ fees and other costs incurred in the action or proceeding, in
addition to any other relief to which the prevailing party may be entitled.
 

 
Employment Agreement
 
 
9

--------------------------------------------------------------------------------

 

(h)           Exhibits.  The following exhibits constitute a part of this
Agreement and are incorporated into this Agreement by this reference:


 
Exhibit A:
Termination Certificate







Date: April 13, 2011
/s/ Ryan Drutman
Signature




Ryan Drutman
Name of Employee (typed or printed)
 
Witness:
_______________________________
Signature
 
_______________________________
Name (typed or printed)

 
Employment Agreement
 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT A




TERMINATION CERTIFICATE




This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to League Now Holdings Corporation, a California corporation,
its subsidiaries, affiliates, successors or assigns (together, the “Company”).


I further certify that I have complied with all the terms of the Company’s
Confidential Information Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein) conceived or
made by me (solely or jointly with others) covered by that agreement.


I further agree that, in compliance with the Confidential Information Agreement,
I will preserve as confidential all trade secrets, confidential knowledge, data
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.


Date: _____________, 2011
 
_____________________________
(Employee’s Signature)
 
 _____________________________
(Type/Print Employee’s Name)



 
Employment Agreement
 
 
11

--------------------------------------------------------------------------------

 